Case: 19-10541      Document: 00515206310         Page: 1    Date Filed: 11/20/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                  FILED
                                                                            November 20, 2019
                                    No. 19-10541
                                                                               Lyle W. Cayce
                                  Summary Calendar                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NEIL NICK RENE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-95-3


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Neil Nick Rene, federal prisoner # 26589-077, is serving 151-month
concurrent prison sentences for his convictions of conspiracy to possess with
intent to distribute 50 kilograms or more of marijuana and conspiracy to
launder monetary instruments. He appeals the district court’s dismissal of his
motion seeking relief from judgment under Federal Rule of Civil Procedure




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10541    Document: 00515206310     Page: 2   Date Filed: 11/20/2019


                                 No. 19-10541

60(b), which he filed in his criminal case after an unsuccessful direct appeal
and an unsuccessful motion to vacate under 28 U.S.C. § 2255.
      As the district court explained, the Federal Rules of Civil Procedure do
not govern criminal proceedings. See FED. R. CIV. P. 1; FED. R. CIV. P. 81.
Moreover, a Rule 60(b) motion does not empower a district court to correct or
modify a criminal sentence because the court’s authority to do so “is limited to
those specific circumstances enumerated by Congress in 18 U.S.C. § 3582(b).”
United States v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997). In sum, Rene’s
motion seeking a correction in the calculation of his sentence is an
unauthorized motion over which the district court lacked jurisdiction. See
United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). The judgment of the
district court is AFFIRMED.




                                       2